Citation Nr: 0523702	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-25 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Whether new and material evidence has been presented to 
reopen the veteran's service connection claim for hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
residuals of a head injury, and found no new and material 
evidence had been submitted to reopen his claim for service 
connection for hearing loss.  The veteran subsequently 
initiated and perfected an appeal of these determinations.  

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Competent evidence establishing a nexus between any 
current disability, including headaches, and a head injury 
sustained during military service has not been presented.  

3.  In a June 1996 rating decision, the RO denied entitlement 
to service connection for hearing loss; this denial was not 
appealed.

4.  The evidence submitted since the June 1996 RO denial of 
the veteran's claim for service connection for hearing loss 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

2.  The June 1996 rating decision that denied service 
connection for hearing loss is final; this claim for service 
connection may only be reopened based on the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).  

3.  Evidence submitted since the RO's June 1996 decision is 
not new and material with respect to the claim for service 
connection for hearing loss, and the claim for that benefit 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection - Head injury

The veteran seeks service connection for residuals of a head 
injury, to include headaches.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran's service medical records confirm his account of 
headaches experienced during military service.  According to 
a January 1957 clinical notation, the veteran sought 
treatment for recurrent headaches following a physical 
confrontation with the military police.  His headaches were 
described as throbbing and located along the right temporal 
lobe.  He was given medication.  Thereafter, he did not seek 
additional treatment during service for headaches, and denied 
frequent or severe headaches on an April 1959 report of 
medical history.  

Subsequent to service, the record reflects no immediate 
treatment for a chronic headache disability.  In December 
1968, the veteran sustained a head injury while working as a 
taxi driver.  He was physically assaulted by two passengers, 
one of whom struck him in the head with a brick.  More 
recently, current VA medical treatment records confirm 
periodic complaints of headaches.  

After reviewing the totality of the record, the Board finds 
service connection for residuals of a head injury, to include 
headaches, is not warranted, as the preponderance of the 
evidence is against the claim.  While the veteran did report 
headaches in 1957 following a physical confrontation with 
military police, he did not seek treatment for headaches or 
any other residuals of a head injury in the years thereafter, 
and on his April 1959 report of medical history, he denied a 
history of frequent or severe headaches.  Additionally, the 
veteran sustained a second head injury in 1968, 8 years after 
service separation.  As this injury was sustained after 
service separation, service connection may not be awarded for 
any disability incurred therein.  While the veteran has 
recently sought VA treatment for headaches, no medical expert 
has indicated these began during military service or are 
related to an injury sustained at that time.  In the absence 
of any competent evidence establishing a nexus between a 
current disability and the veteran's history of head injury 
in service, entitlement to service connection for residuals 
of a head injury must be denied.  

Moreover, the veteran has himself alleged that he had 
headaches and other symptoms resulting from a head injury 
sustained during military service.  The Board finds no 
competent evidence of a nexus between the veteran's headaches 
and his period of active service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The 
veteran is shown to be a layperson, not qualified to offer 
medical opinion evidence to the Board.  The Board emphasizes 
that the veteran, as a lay person, is not competent to offer 
an opinion as to the etiology of his disorder.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, his personal opinion that he had a head injury during 
service that resulted in his current headache disorder is not 
a sufficient basis for awarding service connection.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for residuals of a head 
injury, as competent evidence has not been presented of any 
current disability which was incurred during military 
service.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

II. New and material evidence - Hearing loss

The veteran seeks to reopen his claim for service connection 
for hearing loss.  This claim was most recently denied in a 
June 1996 rating decision.  The veteran was so informed that 
same month, and did not initiate an appeal; therefore, this 
decision became final and may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

When the RO denied service connection for hearing loss in 
June 1996, it found no evidence that hearing loss had been 
incurred during military service.  For the reasons to be 
discussed below, the evidence submitted by the veteran since 
that time is not new and material, and his claim may not be 
reopened.  

Subsequent to the RO's June 1996 rating decision, the veteran 
has submitted VA medical treatment records which confirm a 
current diagnosis of sensorineural hearing loss.  These 
records are new, in that they were not of record at the time 
of the prior final denial, but they are not material, as they 
do not raise a reasonable possibility of substantiating the 
claim.  While a current disability has been confirmed, the 
veteran has not presented any evidence indicating such a 
disability was incurred during military service, the basis 
upon which his claim was previously denied.  The Board notes 
that while the veteran's history of a head injury in service 
was noted by the audiologist on examination in February 2004, 
the audiologist did not indicate the veteran's hearing loss 
began at that time or was otherwise related to any in-service 
injury.  Because the veteran's submitted evidence is not new 
and material, his service connection claim for hearing loss 
may not be reopened.  

Finally, the veteran has offered his own assertions that his 
current hearing loss is the result of an in-service head 
injury, and/or an in-service training accident at the grenade 
range.  However, the veteran's lay assertions regarding 
medical causation and etiology do not constitute new and 
material evidence.  Moray v. Brown, 5 Vet. App. 211,214 
(1993); see also Espiritu, 2 Vet. App. 492.  

In conclusion, the veteran has not submitted any new and 
material evidence which may be used to reopen his service 
connection claim for hearing loss.  In the absence of any new 
and material evidence, his application to reopen his claim 
must be denied.  

III. Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that prior to the 
initiation of this claim, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 2003 Statement 
of the Case and the August 2004 Supplemental Statements of 
the Case, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  The 
veteran has reported that he receives medical care at the VA 
medical center in Columbia, South Carolina, and these records 
were obtained.  No private medical records have been 
obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  For these reasons, his appeals 
are ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in June 2003, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in August 
2004, in light of the additional development performed 
subsequent to June 2003.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.  

New and material evidence not having been received, the 
veteran's application to reopen his claim for service 
connection for hearing loss is denied.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


